                                                                            13
Case 1:19-cv-20121-JLK Document 46 Entered on FLSD Docket 08/05/2019 Page 1 of
                                                                                                 1
                                                                                                 I
                                                                                                 1
                                 UN ITED STATES D ISTRICT CO URT
                                SOUTHERN DISTRICTOFFLORIDA                                       1
                                  CASE NO                                                        l
                                             .
                                               :1:19-cv-20121-JLK                                1
    W ARRIOR TRADm G                                                                             ;
                          ,   m C.,aDtlawart                                                     l
    com oration and ROSS CAM ERON,an individual                                                  j
                                              ,                                                  j
           Plaintiffs,                                                                           (
                                                                                                 j
    vs                                                                                           l
      .
                                                                                                 I
    DAVID JAFFEE,individually, orinconcert
   Withan unknow nentity, doing                                                                  l
   businessas--aestso ck strategy-',                                                             I
                                                                                                 l
          Defendants.
                                                    /
                CONSENT PERMANENT INJUNCTION AND FINA                                            l
          THISPROCEEDINGcamt btfore tht Court, having been Ladvi
                                                             ORsedDER             1
                                                                    of the parties'j
                                                                                                 i
   StipulationforConsentPermanentlnjunction and Dismissal,havingreviewedthe;leand beingl
                                                                                                  l
   fully advised in the prem ises. Based upon thc agrtem entofthe partits, and for the reasons se I
                                                                                                    y
   forth inthePreliminarylnjunction (D.E.13jitishereby ORDERED AND ADJUDGED that
   the Defendant David Jaffee and aIlothers acting in conctrtwith him , including the ofGcers
                                                                                                ,

   directors,em ployees,agents, subsidiaries, and affiliates of'any business entity through which

   DefendantJaffee does business,whetherasitBestStock Strategy''orotherwise, and any othtrs
                                                                                                 1
   withactualnoticeofthisorderarepermanentlyenjoinedanddirectedasfollows:             1
                                                                                      l
          1.     Defendantisdirectednotto postorre-postany matterthatwasenjointd asset
   forth in this Court's Preliminary Injunction,including the videos on Best Stock Strategy's
   YouTube channeltitled,Sslwive Trading and Day Trading is a Scam & Fraud'', published on or

   aboutNovember3,2018(dtFirstVideo'')andvideotitled, itw arrior Trading SCAM & FRAU D


                                                                                                 h
                                                                                                 !
Case 1:19-cv-20121-JLK Document 46 Entered on FLSD Docket 08/05/2019 Page 2 of 3




    RossCameron scam FAKE REVIEW S''(itsecondVideo'), published on oraboutNovember
                                                                                                    1
                                                                                                    ,
    2018 aswellasal1associated com mentsandcontent;                                                 l
                                                                                                    $
               2                                                                                    1
               .    Defendant is prohibited from any and al1re-publication ofthe FirstVideo

    SecondVideo on YouTubeorfrom anyotherpublicorprivateforum ,
                                                                                              an
                                                                                                j
                                                                   socialorothermedia t             1
          3.      Defendantisprohibitçd from publishing on You-rubt oron any otherpublic 0
                                                                                          )
   private forum , social or other m edia,
                                          anyandallorvideoscontaininganystatcmentsabou)
   Plaintiffssimilarto those made in the FirstVideo, Second V ideo and allassociated com m ent

   and content;

           4.      Defendantisprohibited from adding any tags, links orother searchable indicator

   referencing Plaintiffsin any videos orothercontentin which similardefamatory statementsare
   made, whetherornotthe Plaintiffs'nam esare referenced in the video titlesorexplicitly in thet

   video orothercontent;and

           5.      Defendantis directed notto share the FirstVideo orSecond Video orany other

   materialcontaining defamatory statementsprivately with any third party and to refrain from

   making statements to third parties similar to those made in the FirstVideo, Second Video or

   com m ents.

          6.       ThepartieswaiveallrightstoappealthisPermanentlnjunctionandFinalOrder.
          7.       Thecaseisdismissed witheach sideto bearitsown attorneys'feesandcosts.

          8.       A11pending motionsaredenied asmoot.
                                                          A11hearings,trialsettingsanddeadlinesl
                                                                                               1
   arecancelled.                                                                                    1

          9.       Plaintiffs are notrequired to posta bond. ThisInjunction shallremain in effect

   indesnitely. TheCourtretainsjurisdictionto enforcetheinjunction,ifnecessary, including by
                                                                                                    !
   awarding damages resulting from any violation,imposing m onetary sanctions, including an 1
                                                                                            k
                                                                                                    !
                                                                                                    i
  #7121382v2
                                                 2
                                                                            1
Case 1:19-cv-20121-JLK Document 46 Entered on FLSD Docket 08/05/2019 Page 3 of
                                                                            l
                                                                            1
                                                                               3

                                                                                                1
                                                                                                l
                                                                                                1
     aw ard ofattorneys'fees and costs, by contem pt or othenvise                               i
                                                                ,   and to entersuch otherreliefab
                                                                                                1
     may beappropriate inthe circum stances.                                                    l
                                                                                                j
                DONE AN D ORDERED in Cham bers in M iam i-D ade County Florida                  1
                                                                                 ,   this W   day'
     ofAugust, 2019.                                                                            t
                                                                                                1
                                                                                                l
                                                          ?z                                    )
                                                                                                k
                                                                                                1

                                               J MESLA         NCEKING                          l
                                                    ITED STATES DISTRIC J         GE




                                                                                                '


                                                                                                $
                                                                                                l
                                                                                                l
                                                                                                !
                                                                                                !
                                                                                                !
                                                                                                1
                                                                                                1
                                                                                                l
                                                                                                1
                                                                                                -




                                                                                                l
                                                                                                1

                                                                                                l
                                                                                                l
                                                                                                1
                                                                                                1
                                                                                                i




  //712I382v2
                                                3
